DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the recitation “a driving signal” on line 2 is indefinite because it is unclear antecedent basis with “a driving signal” recited earlier on line 6 of claim 1.  It appears that “a driving signal” on line 2 should be changed to --a further driving signal--.  Clarification and/or appropriate correction is required.
For claim 7, the recitation “a Miller clamp switching element is provided in place of the gate-side capacitor” on line 2 causes the claim to be indefinite because it makes the scope of the claim to be unclear.  Note that claim 1 already recited that the switching device comprising the gate-side capacitor, and now it is recited “a Miller clamp switching element is provided in place of the gate-side capacitor”, and thus it is not clear if “the gate-side capacitor” is still there in the switching device or not, and it is not understood how an element can be replaced by another element in a claim.  Clarification and/or appropriate correction is required.
For claim 8, the recitation “a driving signal” on line 7 is indefinite because it is unclear antecedent basis with “a driving signal” recited earlier on line 6 of the claim.  It appears that “a driving signal” on line 7 should be changed to --a further driving signal--.  Clarification and/or appropriate correction is required.
For claim 9, the recitation “a driving signal” on line 8 is indefinite because it is unclear antecedent basis with “a driving signal” recited earlier on line 7 of the claim.  It appears that “a driving signal” on line 8 should be changed to --a further driving signal--.  Clarification and/or appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (WO 2018/047689 A1).
For claim 1, Figure 2 of Ishikura et al. teaches a switching device comprising: a lower switching element (Q11), a drain of the lower switching element outputting a switch driving signal (junction connection of Q11 and Q12); an upper switching element (Q12) having a source connected to the drain of the lower switching element (Q11); a control circuit (121-122) including an output part (Vo of 121) that supplies a driving signal (Vo in 121) to the lower switching element (Q11); a Zener diode (Dz1) having a cathode connected to the output part (Vo of 121); a parallel capacitor (C21) connected to the Zener diode (Zd1) in parallel; a resistor (R11) connected between an anode of the Zener diode (Zd1) and a gate of the lower switching element (Q11); and a gate-side capacitor (C22) provided separate from a parasitic capacitance of the lower switching element (Q11), and connected, outside the lower switching element (Q11), between the gate and a source of the lower switching element (Q11), wherein the capacitance of the gate-side capacitor (C22) is smaller than a capacitance of the parallel capacitor (C21, see paragraph [0030]).  The Ishikura et al. reference does not disclose that the gate-side capacitor (C22) having a larger capacitance than the parasitic capacitance of the lower switching element (Q11).  However, it is old and well known in the art that it is a desired for a circuit to be designed so that a parasitic capacitance of MOSFET transistor(s) in the circuit to be as low as possible so that the parasitic capacitance can be negligible and it will not affect the speed of the circuitry.  Therefore, it would have been obvious to one having ordinary skilled in the art before the invention was effectively filed to modify the switching device of Ishikura et al. such that each gate-side capacitor having a larger capacitance than the parasitic capacitance of the respective 
For claim 2, it is seen that the modification of Figure 2 of Ishikura et al. also meets all the limitations this claim as Figure 2 of Ishikura et al. teaches wherein the control circuit (121-122) includes a further output part (Vo of 122) that supplies a driving signal (Vo of 122) to the upper switching element (Q12); the switching device further comprising: a further Zener diode (Dz2) having a cathode connected to the further output part (Vo of 122); NAB-70036US22 a further parallel capacitor (C31) connected to the further Zener diode (Dz2) in parallel; a further resistor (R21) connected between an anode of the further Zener diode (Dz2) and a gate of the upper switching element (Q12); and a further gate-side capacitor (C32) connected, outside the upper switching element (Q12), between the gate and the source of the upper switching element (Q12), wherein a capacitance of the further gate-side capacitor is smaller than a capacitance of the further parallel capacitor (see paragraph [0030] for C22 < C22, and because paragraph [0022] recites that the gate drive circuit for each of the switching element is the same, and only the drive circuit the switching Q11 is described, and other descriptions will be omitted, and paragraph [0011] recites that the capacitance of the first capacitor is preferably larger than the capacitance of the second capacitor, so, implicitly, C32  has a capacitance value smaller than that of the further parallel capacitor C31).
For claim 3, the modification of Figure 2 of Ishikura et al. as discussed in claims 1-2 above teaches all the limitations this claim except for the capacitance of the parallel capacitor is In re Aller, 105, USPQ 233 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
For claim 4, Ishikura et al. teaches the lower switching element (Q11) and the upper switching element (Q12) are SiC-MOSFET (see paragraph [0002]).
For claim 6, Ishikura et al. teaches a Zener voltage of the Zener diode (Dz1) is set to be lower than a permitted value of a gate- source voltage of the lower switching element (Q11) in a negative direction (see paragraphs [0023]-[0024] and in Figure 3A where the Zener diode voltage is2V which is less than Vo of 121 of 20V so the gate to source voltage of Q11 is 20V).
For claim 8, it is seen that the modification of the Ishikura et al. reference as discussed in claim 1 above also meets all the limitations this claim as Ishikura et al. teaches a driving circuit device (Figure 2) comprising: an output end (junction of Q11-Q12) connected to an armature coil of an electric actuator (see Figure 1, where junction of Q11-Q12 is connected to L1-T1); a lower switching element (Q11) having a drain connected to the output end (junction of Q11-Q12); an 
For claim 9, it is seen that the modification of the Ishikura et al. reference as discussed in claim 1 above also meets all the limitations this claim as Ishikura et al. teaches an actuator system (Figure 1) comprising: an electric actuator (Figure 1-2) including an armature coil (L1-T1 in Figure 1); a lower switching element (Q11) having a drain connected to the armature coil (L1-T1) of the electric actuator (Figure 1); an upper switching element (Q12) having a source connected to the drain of the lower switching element (Q11); a control circuit (121-122, Figure 2) including an output part (Vo of 121) that supplies a driving signal (Vo of 121) to the lower switching element (Q11) and a further output part (Vo of 122) that supplies a driving signal (Vo of 122) to the upper switching element (Q12); a Zener diode (Dz1) having a cathode connected to the output part (Vo of 121); a parallel capacitor (C21) connected to the Zener diode (Dz1) in .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (WO 2018/047689 A1) in view of Volmer et al. (US 2014/0082829).
For claim 5, the modification of Figure 2 of Ishikura et al. as discussed in claim 1 above teaches all the limitations this claim except for the switching device further comprising a parallel Zener diode connected to the Zener diode such that cathodes of the Zener diode and the parallel Zener diode.  However, Figure 4 of Volmer et al. teaches a plurality of Zener diodes (D2, D3, D4) connected in parallel such that cathodes of the Zener diodes (Z2, Z3, Z4, also see [0041]) are connected together.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the switching device in Figure 2 of Ishikura et al. by providing the switching device of Figure 2 of Ishikura et al. with a parallel Zener diode, as taught in Figure 5 of Volmer et al., connected to the Zener diode (Dz1) such that cathodes of the Zener diode (Dz1) and the parallel Zener diode for the purpose of providing a specific voltage/current limitation for current flow to and from the gate of the lower switching transistor.  Thus, this combination/modification teaches all the limitations of claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (WO 2018/047689 A1) in view of Curbow et al. (US 2018/0175853).
Insofar as understood in claim 7, Figure 2 of the modification of Figure 2 of Ishikura et al. teaches all the limitations of this claim (as discussed in claim 1 above) except for a Miller clamp switching element is provided between the gate and source of the lower switching element, and to turn the lower switching element off, the control circuit lowers a gate potential of the lower switching element by turning the Miller claim switching element on.  However, Figure 2A of Curbow et al. teaches a switching device including a Miller clamp switching element (104) is provided between the gate and source of the lower switching element (220), and to turn the lower switching element (220) off, the control circuit (214) lowers a gate potential of the lower switching element (220) by turning the Miller claim switching element (104) on (see [0047]-[0049] and [0056], Curbow et al.).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the switching device in Figure 2 of Ishikura et al. by providing the switching device of Figure 2 of Ishikura et al. with the Miller clamp switching element (104, Figure 2A of Curbow et al.) connecting to the gate and source of the lower switching element (Q11, Figure 2 of Ishikura et al.), as taught in Figure 2A of Curbow et al., for the purpose of improving the performance of the switching device because the Miller clamp switching device reduces and limits the effect of undesired voltage and/or current input to the gate of the lower switching device to inhibit undesired operation of lower switching device such as parasitic turn of (see [0047] and [0056], Curbow et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842